 170DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Within 10 days from the date of this Decision and Determinationof Dispute, Cuyahoga, Lake, Geauga and Ashtabula Counties DistrictCouncil and Locals 11, 182, 105, 404, United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO, shall notify the RegionalDirector for the Eighth Region, in writing, whether or not it will re-frain from forcing or requiring Berti, by means proscribed by Sec-tion 8(b) (4) (D), to assign the work in dispute to carpenters ratherthan to lathers.Teamsters,Chauffeurs,Helpers & Taxicab Drivers Local UnionNo. 327,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Americaand S& W ConstructionCompany of Tenn.,Inc.andInter-national Brotherhood of ElectricalWorkers, AFL-CIO, LocalUnion No. 429 (George D. Edwards Electric Company, Inc.and Purvis Electric Company,a JointVenture).Case No.26-CD-11.April 22, 1963DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National Labor Re-lations Act, following the filing of charges under Section 8(b) (4) (D)of the Act.A hearing was held before Roger B. Holmes, hearingofficer, on February 5 and 6, 1963.All parties who appeared at thehearing were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bearing upon theissues.The rulings of the hearing officer made at the hearing are freefrom prejudicial error and are hereby affirmed.r Briefs were filed byall parties and have been duly considered.Upon the entire record in the case, the Board 2 makes the followingfindings :1.S & W Construction Company of Tennessee, Inc., herein calledS & W, is a Tennessee corporation engaged in building constructionas a general contractor.George D. Edwards Electric Company, Inc.,herein called Edwards, is a Tennessee corporation engaged in con-struction work as an electrical subcontractor.Harry Purvis, individu-ally, and d/b/a Purvis Electric Company, herein called Purvis, is alsoengaged in construction work as an electrical subcontractor.Duringthe past 12 months each of the foregoing companies purchased and'At the closeof the hearing, the Teamsters moved"to dismissthishearing" on thegrounds thatthere is no showing that a jurisdictional dispute exists,there is no showingof a violation of Section8(b) (4) (D),and there Is no evidencethat the Teamstersinduceda work stoppageIn connectionwith the unloadingof "ramming paste."For reasons statedinfra themotion Is denied.2 Pursuant to the provisions of Section3(b) of the Act,the Board-bas delegated Itspowers in connection with this case to a three-member panel:[Chairman McCulloch andMembersRodgers and' Leedoml.142 NLRB No. 19. TEAMSTERS, CHAUFFEURS, ETC., LOCAL UNION 327171received materials valued in excess of $50,000 from sources outside theState of Tennessee.We find that each of the companies is engaged in commerce withinthe meaning of the Act and that it will effectuate the policies of theAct to assert jurisdiction herein.2.Teamsters, Chauffeurs, Helpers and Taxicab Drivers Local UnionNo. 327, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, herein calledTeamsters, and International Brotherhood of ElectricalWorkers,AFL-CIO, Local Union No. 429, herein called IBEW, are labororganizations within the meaning of Section 2(5) of the Act.3.The dispute.A. FactsConsolidated Aluminum Corporation is constructing a plant for themanufacture of aluminum at New Johnsonville, Tennessee. S & Whas the contract for the installation of furnaces at the project.OnNovember 28, 1962, S & W subcontracted certain electrical work toEdwards and Purvis as a joint venture. The subcontract specificallyprovides that the work is to include "unloading from rail cars andinstalling carbon blocks, collector bars, asbestos sleeves on collectorbars and ramming paste."About December 20, 1962, a carload of"ramming paste" was delivered to the construction site to be used bythe electrical subcontractors in their work on the furnaces.The "ram-ming paste" was delivered in sacks weighing from 150 to 200 pounds.Edwards and Purvis assigned electricians to unload the sacks by handfrom the railroad car, to transport it by forklift truck from the sidingto a nearby shed or warehouse, and to unload the sacks from the fork-lift truck.On learning of this work being performed by electricians,a representative of the Teamsters demanded the work of S & W as be-longing to warehousemen who were members of the Teamsters. At ameeting of all interested parties held on January 10, 1963, representa-tives of the Teamsters and IBEW each asserted that members of hisorganization were entitled to perform the work of unloading "rammingpaste" and other electrical materials.However, the IBEW repre-sentative offered to share this work with the Teamsters.The latterrefused.On January 11, 1963, the Teamsters began picketing theproject with a sign reading:S & W Construction Company and Subcontractors Edwards andPurvis refuse to assign work in accordance with contract andjurisdictional decisions with Teamsters Local 327.On January 14, 1963, the sign was changed to delete the words "Sub-contractors Edwards and Purvis"The picketing continued untilJanuary 21, 1963, on which date the parties agreed to submit the dis- 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDpute to the Board.While the picketing continued, employees otherthan electricians refused to cross the picket line and most work ceased.B. Contention of the partiesS & W, Edwards, Purvis, and IBEW each contend that the disputedwork was assigned to electricians in accordance with the practice ofthe companies and of other electrical contractors in the area.TheTeamsters asserts that its members are entitled to the work under theterms of a collective-bargaining contract with S & W, and rulingsmade by the AFL-CIO and the National Joint Board for the Settle-ment of Jurisdictional Disputes.C. Applicability of the statuteWe find upon the basis of the foregoing that there is reasonablecause to believe that Section 8(b) (4) (D) has been violated.Accord-ingly, we further find that the dispute is properly before the Boardfor determination under Section 10(k) of the Act.D. Merits of the disputeThe evidence is overwhelming that it is long-established industrypractice within the area of New Johnsonville, Tennessee, for elec-tricians to unload materials which they are expected to use in con-struction.There is also evidence by employer representatives that itismore efficient and convenient for electrical contractors to employelectricians to do the unloading and storing of materials they are laterto use.The Teamsters claim that S & W is bound by a collective-bargainingagreement between the Teamsters and the Nashville Chapter of theAssociated General Contractors which allegedly assigns the disputedwork to warehousemen. The agreement states that it is binding onsubcontractors.The agreement purports to cover drivers of varioustypes of vehicles, but also has a wage rate for warehousemen and adescription as follows :Warehouseman-Jurisdiction as defined in agreements betweenTeamster International Union and other International Union.Use of warehouseman will not be required unless sufficient workis involved to furnish steady employment to a man or men work-ing under this classification for a reasonable length of time.The Teamsters admits that S & W did not sign this contract, but as-serts that S & W orally agreed to abide by its terms. The S & W rep-resentative testified that he was asked, but refused, to sign the agree-ment, but did say after leafing through the document that he wouldadhere to its working rules on the job.However, no discussion tookplace as to unloading work or the Teamsters' claim as to work TEAMSTERS, CHAUFFEURS, ETC., LOCAL UNION 327173jurisdiction of warehousemen. It thus appears that S & W did notsign the Nashville agreement and that agreement itself is vague asto the work jurisdiction of warehousemen. There is no evidence of anyagreement between the Teamsters and the IBEW internationals rela-tive to the jurisdiction of warehousemen.Accordingly, the con-tract could not under any posture be a defense to this proceedingbecause it is not clear and unambiguous.'Although the Teamsters asserts that there are numerous decisionsof the AFL-CIO and the Joint Board for the Settlement of Jurisdic-tional Disputes assigning the work of loading and unloading vehiclesto the Teamsters, there is in evidence no decision bearing upon the par-ticular dispute involved in the present case.On the contrary, the"Green Book" published by the Building and Construction TradesDepartment of the AFL-CIO as a guide for the settlement of jurisdic-tional disputes contains a memorandum of understanding between theInternational Brotherhood of ElectricalWorkers and the Inter-national Hod Carriers' Building and Common Laborers Union whichacknowledges IBEW jurisdiction "over handling of all electricalmaterial, beginning with the unloading at the first point of deliveryon the job, and continuing through its ultimate use or disposal."This is precisely the kind of work claimed by the IBEW in this case.Although this agreement is not with the Teamsters, its publication inthe "Green Book" would seem to reflect an understanding by AFL-CIO officials that this unloading and handling work belongs to elec-tricians.In any event, the evidence is indisputable that for manyyears it has been the practice in the area where the dispute arosefor electricians to unload materials which they are going to use in con-struction.Furthermore, as the materials are delivered intermittently,it is more efficient to use the electricians who are on the jobsite to dothe work in question rather than hire teamsters each time such workis available.In view of the foregoing, particularly the evidence as to practice, weshall determine the jurisdictional dispute by awarding the disputedwork to electricans.The present determination is limited to the par-ticular controversy which gave rise to this proceeding.The Board isassigning this work to electricians, who are represented by the IBEW,and not to the IBEW or its members.We find that the Teamsters is not and was not entitled by meansproscribed by Section 8(b) (4) (D) of the Act to force or require S &W, Edwards, or Purvis to assign the disputed work to warehousemenrather than to electricians.4S Local 1291,International Longshoremen'sAssociation,AFL-CIO (NorthernmetalCompany),137 NLRB 1451;Local553,International Union of Operating Engineers,AFL-CIO,at al.(SchiavonecESons,Inc., and Schiavone.Terminals,Inc.),136' NLRB 993.'After the elo8se of the hearing, Bricklayers,Masons, and Plasterers International UnionofAmerica moved to intervene to protect its asserted right to install pot linings.Thepresent decision deals only with a dispute as to the handling of materials on a particular 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and upon the entire recordin the case, the Board makes the following determination of disputepursuant to Section 10 (k) of the Act:1.Electricians employed by George D. Edwards Electric Company,Inc., and Purvis Electric Company, a joint venture, who are rep-resented by International Brotherhood of Electrical Workers, AFL-CIO, Local Union No. 429, are entitled to perform the work of un-loading "ramming paste" and other materials to be used by electriciansin their construction work at the Consolidated Aluminum Corpora-tion project in New Johnsonville, Tennessee.2.Teamsters, Chauffeurs, Helpers and Taxicab Drivers Local UnionNo. 327, affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is not, and hasnot been, lawfully entitled to force or require S & W ConstructionCompany of Tennessee, Inc., and George D. Edwards Electric Com-pany, Inc., and Purvis Electric Company, a joint venture, to assignthe disputed work to warehousemen.3.Within 10 days from the date of this Decision and Determinationof Dispute, Teamsters, Chauffeurs, Helpers and Taxicab Drivers Lo-cal Union No. 327, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen, and Helpers of America, shallnotify the Regional Director for the Twenty-sixth Region, in writ-ing, whether or not it will refrain from forcing or requiring S & WConstruction Company of Tennessee, Inc., and George D. EdwardsElectric Company, Inc., and Purvis Electric Company, a joint ven-ture, by means proscribed by Section 8 (b) (4) (D), to assign the workin dispute to warehousemen, who are its members, rather than toelectricians,who are represented by International Brotherhood ofElectricalWorkers, AFL-CIO, Local Union No. 429.job.There is no dispute,and therefore no Board determination,as to Installation of thismaterial.Inasmuch as the present decision cannot in any way prejudicethe Bricklayers,the motion to intervene is hereby denied.Amalgamated Association of Street, Electric Railway and MotorCoachEmployees of America,AFL-CIO,ItsDivision 1230and Their Agent Mario ZoccolanteandPlymouth and Brock-ton Street Railway Company.Case No. 1-CB-791.April 23,1963DECISION AND ORDEROn January 7, 1963, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent Division 1230 and its agent, Mario Zoccolante, had en-142 NLRB No. 24.